Exhibit 10.1

EMBARQ CORPORATION 2006 EQUITY INCENTIVE PLAN

SPECIAL EQUITY GRANT AWARD AGREEMENT

 

To:                                              (“You” or the “Participant”)
From:    Embarq Corporation (the “Company”) Date:    May     , 2006 (the
“Receipt Date”)

Notice of Conditional Grant

Subject to the Embarq Corporation 2006 Equity Incentive Plan (the “Plan”) and
this Special Equity Grant Award Agreement, including Attachment A (the “Award
Agreement”), and conditional upon the Company’s receipt from you of a signed
copy of this Award Agreement, the Company is granting to you a special equity
award of Restricted Stock Units (“RSUs”) under the Plan (this “Award”). The
Grant Date, number of RSUs and vesting dates of this Award are as follows:

 

SPECIAL EQUITY GRANT OF RESTRICTED STOCK UNITS

     

Grant Date:

  

 

  

Total Number of Restricted Stock Units:

  

 

  

Vesting Dates:

  

 

  

This Award will be forfeited if this Award Agreement is not accepted and signed
within 45 days of the Receipt Date or if notification of revocation is provided,
both as indicated in paragraph (d) below.

Because this Award is subject to the Plan and this Award Agreement, you should
carefully read the Plan and this Award Agreement, including Attachment A, to
fully understand the terms of this Award. You may obtain a copy of the Plan by
requesting it from the Company or you may view it on the Company’s intranet at
                    . Capitalized terms used in this Award Agreement without
definition have the meanings that they have in the Plan.

Consent, Agreement and Release

In exchange for the Company’s grant to you of this Award, which is consideration
in excess of that to which otherwise you would be entitled, you agree and grant
a release as follows:

 

(a) You consent and agree to:

 

  (i) the termination of your employment with Sprint Nextel Corporation (“Sprint
Nextel”) and any and all of its subsidiaries (Sprint Nextel and the subsidiaries
collectively are referred to as the “Sprint Nextel Group”) in connection with
the Company’s separation from Sprint Nextel;



--------------------------------------------------------------------------------

  (ii) the transfer to the Company and any and all of its subsidiaries,
including Embarq Management Company (the Company and the subsidiaries
collectively are referred to as “Embarq”), of your employment in connection with
the Company’s separation from Sprint Nextel;

 

  (iii) any change in positions, titles, duties, responsibilities and terms and
conditions of your employment resulting from or associated with the termination
and transfer described in paragraphs (i) and (ii) above;

 

  (iv) the termination, transfer, or change of positions, titles, duties,
responsibilities and terms and conditions of your employment described above in
paragraphs (i), (ii) or (iii) as not being events or conditions which could give
rise to a resignation for “Good Reason” under your Employment Agreement or any
other form of constructive discharge;

 

  (v) the conversion of any and all stock options granted or awarded to you with
respect to Sprint Nextel common stock under one or more of the [INSERT TITLE OF
EXECUTIVE CONTRACT] dated                     ,     , between you and Sprint
Nextel (your “Employment Agreement”), the Sprint 1997 Long-Term Stock Incentive
Program, the Sprint Management Incentive Stock Option Plan and any other stock
option or stock incentive compensation plan or arrangement in which employees,
officers or directors of the Sprint Nextel Group may participate into stock
options granted or awarded to you with respect to the Company’s common stock
under the Plan (the “Conversion”); and

 

  (vi) the Company’s grant, award and issuance to you of the stock options in
connection with the Conversion (the “Issuance”).

 

(b) You release and discharge the Sprint Nextel Group and Embarq and any and all
of their respective parent companies, subsidiaries, predecessors, divisions,
joint venturers, affiliates, successors and assigns, and any and all of their
respective past, present and future officers, directors, agents, employees,
members, representatives and attorneys from any and all claims, damages,
lawsuits, injuries, rights, obligations, liabilities, actions and causes of
action that you have or may have, (whether known or unknown by you, whether
contingent or liquidated, whether by apportionment of fault or otherwise) of
every kind, nature or description (including those based on the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964 (as
amended), the Americans with Disabilities Act, the Equal Pay Act, the Family and
Medical Leave Act and all other city, state and federal laws (both statutory and
common) meant to protect employees in their employment relationships) as of the
Receipt Date, to the extent that they are arising out of, or based upon or occur
in connection with one or more of the events described above in Section (a)(i)
through (vi).

 

(c) Solely in clarification of paragraph (b) above, any obligations of the
Sprint Nextel Group, Embarq or any insurer to indemnify you, or to advance to
you expenses before a judicial or administrative determination that you are
entitled to indemnification, such obligations being memorialized or otherwise
provided for in the Articles of Incorporation or Bylaws of Sprint Nextel or
Embarq, or in a separate written agreement, are not covered by the release in
paragraph (a) and will continue to remain obligations of such persons.

 

(d) You acknowledge and agree that:

 

  (i) You received this Award Agreement on the Receipt Date;

 

  (ii) The Company has provided you the Disclosure (Attachment B);

 

2



--------------------------------------------------------------------------------

  (iii) The Company advises you with this statement that you have 45 calendar
days after the Receipt Date to sign and return it to the Company (although you
may sign it and return it to the Company sooner if you wish);

 

  (iv) The Company advises you with this statement to consider consulting with
your own legal counsel before signing this Award Agreement; and

 

  (v) You may revoke this Award Agreement within 7 calendar days after you sign
it by returning written revocation in that time to the Company by certified
mail, and this Award Agreement is effective and enforceable on the 8th calendar
day following the date you sign it, provided you do not earlier revoke it as
provided in this paragraph.

 

(e) You agree and consent to the assignment by the appropriate member of the
Sprint Nextel Group to Embarq Management Company and Embarq Corporation of all
rights and interest and delegation of all duties under your Employment Agreement
effective as of May 17, 2006.

Miscellaneous

This Award Agreement is governed by the laws of the State of Delaware without
giving effect to the principles of the conflict of laws to the contrary. This
Award Agreement may be modified only by written instrument signed by you and the
Company; provided that this Award Agreement is subject to the power of the Board
to amend the Plan as provided in the Plan.

Neither this Award Agreement, nor the Award, may be transferred, assigned or
pledged by you in any way. Except as specifically provided in this Award
Agreement including the release of the Sprint Nextel Group, this Award Agreement
binds and will inure to the benefit of the heirs, legal representatives,
successors and assigns of the Company and you. If any part of this Award
Agreement is declared by any court or governmental authority to be unlawful or
invalid, the unlawfulness or invalidity does not serve to invalidate any part of
this Award Agreement not declared to be unlawful or invalid. Any part so
declared unlawful or invalid will, if possible, be construed in a manner which
gives effect to the terms of that part to the fullest extent possible while
remaining lawful and valid.

This Award Agreement may be signed in multiple counterparts, each of which will
be considered an original but all of which together will constitute one and the
same agreement. Delivery of a signature page to this Award Agreement by e-mail,
facsimile or other form of electronic transmission will be fully binding.

This Award Agreement is accepted and agreed to by the Participant and the
Company as of the dates indicated below.

 

EMBARQ CORPORATION       By:  

 

   

 

Name:       Name:   Title:         Dated:  

 

    Dated:  

 

 

3



--------------------------------------------------------------------------------

SPECIFIC TERMS OF SPECIAL EQUITY RESTRICTED STOCK UNIT AWARD (Attachment A)

Section 1. Settlement of RSU Award.

During the Participant’s lifetime, this Award of RSUs may be settled by
delivering to the Participant or his or her Beneficiary, as applicable, either
(i) an amount of cash equal to the Fair Market Value of a Share as of the
Settlement Date multiplied by the number of Shares underlying the RSUs held by
the Participant (or a specified portion in the event of any partial settlement),
or (ii) a number of Shares equal to the whole number of Shares underlying the
RSUs then held by the Participant (or a specified portion in the event of any
partial settlement). Any fractional Shares underlying RSUs remaining on the
Settlement Date will be distributed in cash in an amount equal to the Fair
Market Value of a Share as of the Settlement Date multiplied by the remaining
fractional RSUs.

Except as specifically provided elsewhere under the Plan, the restrictions on
RSUs subject to this Award will lapse and be settled on the Settlement Date set
forth below, but only if the Participant is, and at all times from the Grant
Date, has been an employee of the Company, or one of its Affiliates, and the
RSUs have not otherwise been forfeited:

 

Settlement Date of RSUs

  

Percentage of RSUs on which

Restrictions Lapse

 

May 21, 2007

   33 1/3 %

May 21, 2008

   33 1/3 %

May 21, 2009

   33 1/3 %

Notwithstanding the above table and to the extent the RSUs have not otherwise
been forfeited, the Settlement Date for all RSUs will be the later of (i) the
date on which the Participant attains age 65 or (ii) the first anniversary of
the Grant Date.

Section 2. Effect of Separation from Service.

The effect of a Separation from Service on all or any portion of this Award of
RSUs is as provided below.

 

(a) Except as provided in paragraph 2(c) below, if the Participant has a
Separation from Service due to termination by the Company with or without Cause
or the Participant’s voluntary resignation, all RSUs which have not otherwise
been settled at the time of such Separation from Service will be forfeited as of
the effective date of such Separation from Service. Nothing in this Section 2(a)
restricts or otherwise interferes with the Company’s discretion with respect to
the termination of any employee’s employment with the Company.

 

(b) If the Participant dies or is determined to have a Disability before the
Settlement Date of one or more RSUs, then the Settlement Date for all RSUs which
have not otherwise been settled will be the date of the Participant’s death or
Disability.

 

(c) If (i) a Change in Control occurs before the Settlement Date for all of the
RSUs, (ii) except as may otherwise be provided in an employment agreement, the
Participant’s employment is terminated by the Company in a Termination without
Cause, and (iii) the Participant has held the RSUs for more than one year from
the Receipt Date, then the Settlement Date for all of the RSUs which have not
otherwise been settled will be the date the Participant Separates from Service.

Section 3. Nontransferability of RSUs.

No portion of the RSUs granted under this Award Agreement may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. All rights with respect
to the RSU granted to the Participant will be available during his or her
lifetime only to the Participant.

 

4